This was an action for damages for unfair competition.
The issues and answers of the jury thereto were as follows:
1. Did the defendants wilfully injure or undertake to destroy or injure the business of plaintiff with the purpose or intention of attempting to fix the prices of the commodities referred to when the competition was removed? Answer: No. *Page 835 
2. If so, what actual damages, if any, has plaintiff sustained by reason of same? Answer: __________.
Upon the verdict judgment was entered in favor of defendants, and the plaintiff appealed.
This controversy in its final analysis involves issues of fact only. The jury found the facts against the plaintiff upon a fair and proper charge by the court. All errors assigned by the plaintiff have been carefully examined, and upon the whole record we find no error of law warranting a new trial. The judgment is therefore
Affirmed.